DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
 
Response to Amendment
Applicant previously filed claims 1-30.  Claims 2, 3, 16, and 17 have been cancelled. Claims 1, 4, 7, 15, 29, and 30 have been amended. Accordingly, claims 1, 4-15 and 18-30 remain pending in the current application.
Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments were discussed in interview conducted on 07/06/2022.
Applicant argues that in the combination of Mauchly et al. and Rosewarne et al., QP is not directly compared to a threshold in the determination of a skip mode. However, examiner respectfully disagrees. In Paragraph 54, Mauchly et al. teaches “In short, in one embodiment, a macroblock is coded as skipped if it is non-intra predicted, has a zero-valued motion vector, and has substantially zero residual. While there is no QP value associated for decoding with a block coded as skipped, a QP value is used to ascertain whether a block should be coded skipped. In one such embodiment, the following pseudocode is used to ascertain if a block is to be skipped.
TABLE-US-00001 residual_pixels = the source_pixels - reference_pixels. coefficients = transform(residual_pixels). quantized_coefficients = Quant_QP(coefficients) IF ( ( smallness_criterion(quantized_coefficients) ) AND (motion_vector = 0 ) ) then mode=SKIP.”
In Paragraph 55, Mauchly et al. teaches “n the pseudocode, source_pixels denotes the pixels of the present block to be coded, reference_Pixels denotes the pixels of the reference block, residual_Pixels denoted the pixels of the residual block, coefficients denotes the block of transform coefficients of the residual block, quantized_coefficients denotes the quantized coefficients of coefficients, Quant_QP denotes the quantization according to a quantization parameter denoted QP, smallness_criterion (quantized_coefficients) denotes a settable logical function of the quantized coefficients, motion_vector denotes the one or more motion vectors of the block, and SKIP denotes skip mode that is used to indicate the block is coded as skipped. In one embodiment, smallness_criterion is whether no quantized coefficient has amplitude greater than 1 and whether the number of quantized coefficients that have amplitude 1 exceeds a settable, i.e., predefined threshold. The threshold is selected to indicate substantially a zero-valued residual image after quantization. In one embodiment, the threshold is 3. Thus, if the residual results in at most a very few very small quantized coefficients, the block is encoded as a skipped block” This clearly teaches how QP is directly relied upon in the consideration of whether a skip mode is implemented and is done so in comparison to a threshold, particularly with a consideration of how a particular QP value effects the resulting quantized coefficients. Thus, the claim language as filed would be met by the teachings of Mauchly et al. as discussed above.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the claims are rejected as before. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 10-15, 18-20, and 24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauchly et al. (US 20090122867 A1) in view of Rosewarne (US 20150326883 A1).
Regarding Claim 15, Mauchly et al. teaches an apparatus configured to decode video data (Paragraph 26), the apparatus comprising: 
a memory configured to store video data (Paragraph 24); and 
one or more processors implemented in circuitry and in communication with the memory (Paragraph 24), the one or more processors configured to: 
determine a quantization parameter (QP) value for a block of video data (Paragraphs 48-49); 
determine a residual coding method from a plurality of residual coding methods based on the QP value, wherein the plurality of residual coding methods includes transform skip residual coding and regular residual coding (Paragraphs 48-49; Paragraphs 52-59; Paragraph 64),
wherein to determine the residual coding method from the plurality of residual coding methods based on the QP value, the one or more processors are further configured to: compare the QP value to a threshold; and determine that the residual coding method is transform skip residual coding in the case that the QP value is greater than the threshold, or determine that the residual coding method is regular residual coding in the case that the QP value is less than or equal to the threshold (Paragraphs 48-49; Paragraphs 52-59; Paragraph 64); and 
decode a residual of the block of video data using the determined residual coding method (Paragraph 80).
However, Mauchly et al. does not explicitly teach that transform skip residual coding includes decoding a residual in a spatial domain without application of a transform.
Rosewarne, however, teaches that transform skip residual coding includes decoding a residual in a spatial domain without application of a transform (Paragraphs 92-96).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the application to have modified the decoding apparatus of Mauchly et al. to include the particular implementation of transform skip in Rosewarne in order to increase the efficiency of video that contain much high frequency information (See Rosewarne Paragraph 92)
Regarding Claim 18, Mauchly et al. and Rosewarne teach the apparatus of claim 15, Mauchly et al. further teaches wherein to determine the residual coding method from the plurality of residual coding methods based on the QP value, the one or more processors are further configured to: determine the residual coding method from the plurality of residual coding methods based on the QP value and a value of a transform skip flag (Paragraphs 48-49; Paragraphs 52-59; Paragraph 64; Paragraph 79).
Regarding Claim 19, Mauchly et al. and Rosewarne teach the apparatus of claim 18, Mauchly et al. further teaches wherein to determine the residual coding method from the plurality of residual coding methods based on the QP value and the value of the transform skip flag, the one or more processors are further configured to: determine that the residual coding method is regular residual coding in the case that the QP value is less than or equal to the threshold and the value of the transform skip flag indicates that a transform is not applied (Paragraphs 48-49; Paragraphs 52-59; Paragraph 64; Paragraph 79).
Regarding Claim 20, Mauchly et al. and Rosewarne teach the apparatus of claim 18, Mauchly et al. further teaches wherein to determine the residual coding method from the plurality of residual coding methods based on the QP value and the value of the transform skip flag, the one or more processors are further configured to: determine that the residual coding method is transform skip residual coding in the case that the QP value is greater than the threshold and the value of the transform skip flag indicates that a transform is not applied (Paragraphs 48-49; Paragraphs 52-59; Paragraph 64; Paragraph 79).
Regarding Claim 24, Mauchly et al. and Rosewarne teach the apparatus of claim 15, Mauchly et al. further teaches wherein the one or more processors are further configured to: determine additional operations to perform on the residual of the block of video data based on the QP value, wherein the additional operations include one or more of a residual rotation or a prediction of transform residuals (Paragraphs 48-49; Paragraphs 52-59; Paragraph 64; Paragraph 79).
Regarding Claim 25, Mauchly et al. and Rosewarne teach the apparatus of claim 15, Mauchly et al. further teaches wherein the one or more processors are further configured to: disable decoding of a last position of a transform coefficient signaling based on a transform skip flag indicating that a transform is skipped and the determined residual coding method is regular residual coding (Paragraphs 48-49; Paragraphs 52-59; Paragraph 64; Paragraph 79).
Regarding Claim 26, Mauchly et al. and Rosewarne teach the apparatus of claim 15, Mauchly et al. further teaches wherein the one or more processors are further configured to: determine a context for bins of syntax elements indicating the values of the residual of the block of video data based on the QP value; and entropy decode the bins of the syntax elements indicating the values of the residual of the block of video data using the determined context (Paragraph 35; Paragraphs 48-49; Paragraphs 52-59; Paragraph 64; Paragraph 79).
Regarding Claim 27, Mauchly et al. and Rosewarne teach the apparatus of claim 15, Mauchly et al. further teaches wherein the one or more processors are further configured to: decode a flag based on the QP value, wherein the flag indicates one or more of a residual coding method or if the block of video data is lossy, near lossless, or lossless coded (Paragraph 35; Paragraphs 48-49; Paragraphs 52-59; Paragraph 64; Paragraph 79).
Regarding Claim 28, Mauchly et al. and Rosewarne teach the apparatus of claim 15, Mauchly et al. further teaches further comprising: a display configured to display a picture that is formed using the decoded residual (Paragraph 23).
Method claims 1, 4-6, and 10-14 are drawn to the method corresponding to apparatus claims 15, 18-20 and 24-28 and are rejected for the same reasons as used above.
Claim 29 has limitations similar to those rejected in claim 15 above, and are rejected for the same reasons as used above.
Claim 30 has limitations similar to those rejected in claim 15 above, and are rejected for the same reasons as used above. Mauchly et al. further teaches a non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors of a device configured to decode video data (Paragraph 106).
Claim 7-9 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauchly et al. (US 20090122867 A1) in view of Rosewarne (US 20150326883 A1) as used above and further in view of Kao et al. (US 20170280163 A1).
Regarding Claim 21, Mauchly et al. and Rosewarne teach the apparatus of claim 15, Mauchly et al. further teaches wherein to determine the residual coding method from the plurality of residual coding methods based on the QP value, the one or more processors are further configured to: determine the residual coding method from the plurality of residual coding methods based on the QP value (Paragraph 35; Paragraphs 48-49; Paragraphs 52-59; Paragraph 64; Paragraph 79).
However, Mauchly et al. does not explicitly teach determining the residual coding method from the plurality of residual coding methods based on a value of a block-based differential pulse code modulation (BDPCM) flag.
Kao et al., however, teaches determine the residual coding method from the plurality of residual coding methods based on the QP value and a value of a block-based differential pulse code modulation (BDPCM) flag (Paragraph 4; Paragraph 36).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the application to have modified the decoding apparatus of Mauchly et al. and Rosewarne to include the differential pulse code modulation of Kao et al. in order to increase the efficiency of video coding (See Kao et al. Paragraph 1)
Regarding Claim 22, Mauchly et al. and Kao et al. teach the apparatus of claim 21, Mauchly et al. further teaches wherein to determine the residual coding method from the plurality of residual coding methods based on the QP value, the one or more processors are further configured to: determine that the residual coding method is regular residual coding in the case that the QP value is less than or equal to the threshold (Paragraph 35; Paragraphs 48-49; Paragraphs 52-59; Paragraph 64; Paragraph 79).
However, Mauchly et al. does not explicitly teach determining the residual coding method from the plurality of residual coding methods based on a value of a block-based differential pulse code modulation (BDPCM) flag; and the value of the BDPCM flag indicates that BDPCM coding is used.
Kao et al., however, teaches determine the residual coding method from the plurality of residual coding methods based on the QP value and a value of a block-based differential pulse code modulation (BDPCM) flag (Paragraph 4; Paragraph 36); and the value of the BDPCM flag indicates that BDPCM coding is used (Paragraph 4; Paragraph 36; Paragraph 77).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the application to have modified the decoding apparatus of Mauchly et al. and Rosewarne to include the differential pulse code modulation of Kao et al. in order to increase the efficiency of video coding (See Kao et al. Paragraph 1)
Regarding Claim 23, Mauchly et al. and Kao et al. teach the apparatus of claim 21, Mauchly et al. further teaches wherein to determine the residual coding method from the plurality of residual coding methods based on the QP value, the one or more processors are further configured to: determine that the residual coding method is TS residual coding in the case that the QP value is greater than the threshold (Paragraph 35; Paragraphs 48-49; Paragraphs 52-59; Paragraph 64; Paragraph 79).
However, Mauchly et al. does not explicitly teach determining the residual coding method from the plurality of residual coding methods based on a value of a block-based differential pulse code modulation (BDPCM) flag; and the value of the BDPCM flag indicates that BDPCM coding is used.
Kao et al., however, teaches determine the residual coding method from the plurality of residual coding methods based on the QP value and a value of a block-based differential pulse code modulation (BDPCM) flag (Paragraph 4; Paragraph 36); and the value of the BDPCM flag indicates that BDPCM coding is used (Paragraph 4; Paragraph 36; Paragraph 77).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the application to have modified the decoding apparatus of Mauchly et al. and Rosewarne to include the differential pulse code modulation of Kao et al. in order to increase the efficiency of video coding (See Kao et al. Paragraph 1)
Method claims 7-9 are drawn to the method corresponding to apparatus claims 21-23 and are rejected for the same reasons as used above.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483